In a proceeding pursuant to article 78 of the Civil Practice Act to review a determination of appellants denying an application for an area variance to permit the enclosure of an open patio, the appeal is from an order (referred to in the notice of appeal as a judgment) annulling the determination and directing the granting of the variance. Order modified by striking therefrom the first and third ordering paragraphs. As so modified, order unanimously affirmed, without costs, and matter remitted to the Board of Appeals for reconsideration and the making of a determination in proper form. The. board had jurisdiction to entertam the application for a variance, either as an original application under subdivision (a) of section 3 of article 12 of the Village Building Zone Ordinance (cf. Matter of Sanders v. Davidson, 258 App. Div. 1058, affd. 284 N. Y. 780; Roosevelt Field v. Town of North Hempstead, 277 App. Div. 889) or as an appeal from the order of the building inspector directing the cessation of work because it was in violation of the zoning ordinance and building code (of. Matter of Hunter v. Board of Appeals of Vil. of Saddle Rock, 4 A D 2d 961). The board’s return, however, contained no facts whatever showing the grounds of its decision, so that an intelligent review of its determination is impossible. (Matter of Bach v. Board of Zoning & Appeals of Town of North Hempstead, 282 App. Div. 879; Matter of Gilbert v. Stevens, 284 App. Div. 1016; Matter of Syosset Holding Corp. v. Schlimm, 4 A D 2d 766; Matter of Elite Dairy Prods. v. Ten Eyck, 271 N. Y. 488, 498.) Present — Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.